         Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
UNITED STATES OF AMERICA

                 -    v. -
                                                             No. 17 Cr. 596 (GBD)
TONY MCCLAM,

                           Defendant.
---------------------------------------------------------X




                         TONY MCCLAM’S MEMORANDUM OF LAW
                     IN SUPPORT OF DEFENDANT’S MOTIONS IN LIMINE




                                                                   MIEDEL & MYSLIWIEC LLP
                                                                   80 Broad Street, Suite 1900
                                                                   New York, New York 10004
                                                                   Telephone: (212) 616-3046

                                                                   Aaron Mysliwiec
                                                                   Counsel for Tony McClam

                                                                   THE LAW OFFICES OF
                                                                   CARINE M. WILLIAMS, PLLC
                                                                   29 Broadway, Suite 1412
                                                                   New York, New York 10006
                                                                   Telephone: (212) 653-8321

                                                                   Carine M. Williams
                                                                   Counsel for Tony McClam



                                                        1
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 2 of 29




                            TABLE OF CONTENTS

I.       PRELIMINARY STATEMENT…………………………………………… 3

II.      FACTUAL BACKGROUND………………………………………………… 4

III.     RULE 404(b) REQUIRES EXCLUSION OF EVIDENCE AS TO (1) PRIOR
         CONVICTION, (2) WIRETAP-RELATED CONDUCT, (3) DOG ALERT, AND
         (4) PURPORTED TRAP COMPARTMENT………………………………. 7

         A. Applicable Law……………………………………………………………. 7

         B. Analysis……………………………………………………………………. 9

               i. There is No Proper Purpose……………………………………….. 9

               ii. The Prior Acts Are Irrelevant……………………………………… 11

              iii. The Prejudice Would Devastate Mr. McClam’s Defense…………. 15

              iv. Instructions to the Jury Cannot Cure Prejudice…………………… 19

IV.      DAUBERT, RULE 702, AND RULE 403 FURTHER REQUIRE EXCLUSION
         OF PROFFERED DOG HANDLER EXPERT TESTIMONY…………… 19

         A. Applicable Law……………………………………………………………. 19

         B. Analysis……………………………………………………………………. 23

               i. Daubert and Rule 702……………………………………………… 23

               ii. Rule 403……………………………………………………………. 28

V.       RESERVATION OF ADDITIONAL ISSUES………………………………28

VI.      CONCLUSION……………………………………………………………….. 28




                                       2
           Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 3 of 29




      I.      PRELIMINARY STATEMENT

                   On October 5, 2020, Mr. McClam will proceed to trial. He stands accused of

    violating 18 U.S.C § 826, based on Government allegations that he attempted and conspired to

    traffic 14 kilograms of cocaine. See, e.g., Doc. No. 1, Complaint (“Compl.”) ¶ 9. At this point,

    it appears the Government’s case against Mr. McClam is largely indirect and circumstantial,

    and not exceedingly strong.

                   The pieces of indirect and circumstantial evidence that the Government now

    seeks to admit at trial—in the context of case of a targeted drug bust, or sting operation,

    involving the transaction of sham drugs only—include evidence as to:

                  (i)     a March 5, 2019 conviction for criminal possession of a controlled
                          substance;

                  (ii)    conduct related to an authorized July 2018 through February 2019
                          wiretap which involved discussions as to narcotics transactions, including
                          with purported co-conspirators in California;

                  (iii)   a dog alert for the presence of narcotic odors in the trunk of the
                          Volkswagen (“VW”) Touareg stopped by law enforcement the evening
                          of Mr. McClam’s arrest, and;

                  (iv)    the presence of what the Government alleges is a concealed compartment
                          near the bumper of that same vehicle, or “trap” for smuggling narcotics,
                          which was empty at the time of the stop.1

                  Pursuant to Federal Rule of Evidence (“Rule”) 404(b), counsel for Mr. McClam

respectfully moves in limine for a ruling that precludes introduction of any evidence or lines of


1
        The Government provided the undersigned with notice that it intends to seek to introduce
evidence regarding Mr. McClam’s prior narcotics offense and the wire-tap related conduct pursuant to
Rule 404(b) by letter dated March 27, 2020. That letter is attached hereto as Exhibit A. While the
Government has not noticed evidence of the dog alert and trap compartment as prior bad acts evidence,
the undersigned respectfully submit that—given the circumstances of this case—both fall under the ambit
of Rule 404(b). The Government provided further notice that it intends to call a canine handling Drug
Enforcement Agency (“DEA”) Task Force Officer, Frank Aresta, as an expert witness by letter dated
August 18, 2020. That letter is also attached as Exhibit A.



                                                    3
         Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 4 of 29




inquiry related to any of these four aforementioned topic areas. Part III of this memorandum in

support of Mr. McClaim’s motions in limine explains how all four Huddleston factors—

pertaining to purpose, relevance, prejudice, and jury instruction—strongly counsel against

admission of evidence or lines of inquiry as to any of: (i) Mr. McClam’s March 5, 2019

conviction; (ii) the July 2018 through February 2019 wiretap conduct; (iii) the dog alert; or (iv)

the alleged VW Touareg trap compartment.

                With respect to the dog alert evidence, Mr. McClam further moves for an in

 limine ruling excluding the Government’s proffered expert evidence pursuant to Rules 702

 and 403. Trial testimony as to dog sniff alerts in the field—wholly apart from using such alerts

 as an investigatory tool or for probable cause purposes—is inherently unreliable, and

 exceedingly prejudicial. The Government proposes to burnish such testimony with no less

 than the imprimatur of “expertise.” Yet the Government cannot establish that this purported

 expertise has ever been validated through peer-reviewed studies as credible, scientific, or

 technical evidence; nor that it is otherwise reliable and squarely relevant, and sufficiently

 probative of guilt or innocence in this case. Part IV of this memorandum explains how the

 particular circumstances of the dog alert testimony at issue here includes myriad specific

 indicia of unreliability and undue prejudice which require the Court to preclude the proffered

 canine handler expert testimony under Daubert and its progeny, as well as independently, under

 Rule 403.

   II.       FACTUAL BACKGROUND

               The Government alleges that, at approximately 10:05 PM on May 31, 2017, law

enforcement officers observed a white VW Touareg pull into a Ridgefield, New Jersey area rest

stop. Shortly thereafter, according to the Government, these officers observed a passenger open




                                                 4
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 5 of 29




the rear passenger door and saw a Government informant place a suitcase containing 19 bricks

of sham powder—which had been made to look like narcotics and provided to the informant by

law enforcement officers—on the backseat of the vehicle. Ten minutes later, at approximately

10:15 PM, law enforcement initiated a traffic stop of the vehicle and, upon searching the

vehicle, found the suitcase containing sham drugs in the trunk. The driver, a woman named

Krystal Gittens; the rear seat passenger (Mr. McClam’s co-defendant), a man named Raymundo

Leal; and Mr. McClam, who was the front seat passenger, were removed from the vehicle and

subsequently arrested.

               The Government further alleges that, at approximately 11:15 PM, a dog, “Cedo,”

reacted for the presence of a narcotic odor; and that, upon further inspection, a concealed

compartment near the rear bumper of the vehicle was detected by law enforcement.

               Minimal discovery has been produced concerning the background of Cedo to date

(supplemental requests were tendered on September 5, 2020). However, the resume provided for

Officer Aresta and Cedo indicates that Cedo was born on April 8, 2007 and was, accordingly,

over 10 years old at the time of the subject May 31, 2017 VW Touareg search. See Resume for

PO Frank Aresta, Jr. and K9 Cedo, attached hereto as Exhibit B. The Government alleges that

“Cedo was certified to detect the odors of marijuana, cocaine, heroin, ecstasy,

methamphetamines, and their derivatives.” See Compl. ¶ 9(j), n.2. No indication has been

provided to date as to any laboratory confirmation of the presence of narcotics in the vehicle (or

on the person of Mr. McClam or any other person who had been seen in the vehicle).

               The day of the May 31, 2017 incident, Mr. McClam’s co-defendant, Mr. Leal,

had been in contact with a confidential source (“CS”) about a drug transaction. Mr. Leal had

also been in contact with the CS in the days and weeks prior to May 31st. And, unbeknownst to




                                                 5
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 6 of 29




Mr. Leal, the CS was working with law enforcement, consensually allowing his calls to be

recorded, and arranged to have sham drugs substituted for real drugs. The Government’s case

against Mr. Leal all but “air-tight” and, as the Court is aware, Mr. Leal recently pleaded guilty

to engaging in a narcotics conspiracy

               The evidence against Mr. McClam, however, is nothing like the strong case the

Government had against Mr. Leal. Before his arrest on May 31, 2017, Mr. McClam was not a

suspect in this investigation and was unknown to the investigating officers. Mr. Leal was the

target. When the CS planned the sham drug deal with Mr. Leal at the Lombardi Rest Stop in

New Jersey, neither the CS nor the DEA expected Mr. Leal to arrive in a white Volkswagen

Touareg, or to be in the company of two other individuals.

               Importantly, the testimonies of both Agent McGrath and Officer Colon at the

suppression hearing in this case—while contradictory on a number of key details about the

transaction—were consistent on the fact that Mr. McClam did not exit the Touareg at the rest

stop, and on the fact that he had no discernable role in the transaction. See Doc. No. 70, Hearing

Transcript (“Tr.”) at 17, 59, 104-5. Authorities did not even know Mr. McClam was in the

Touareg until they executed a traffic stop on the vehicle and saw him in the front passenger seat.

               At the time of Mr. McClam’s May 31, 2017 arrest, the only evidence linking Mr.

McClam to unlawful activity was his presence as a passenger in a vehicle into which an opaque

bag—with no indication of its contents—was delivered to another occupant of the vehicle who

was seated in a different row. This was not a situation in which the three occupants of the vehicle

were observed together engaging in openly unlawful activity (such as passing drugs around). Nor

is it even a case in which one passenger was clearly involved in an activity for which knowledge

would be necessarily imputed to other passengers in the car (such as shooting a gun through an




                                                 6
          Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 7 of 29




open window). Mr. McClam was not the driver of the car. As Agent McGrath testified at the

suppression hearing, he did not have any knowledge as to whether Mr. McClam was even awake

or sleeping at the time the bag was delivered to the vehicle. See Tr. at 59-60.

               Nor did law enforcement obtain any real new information between Mr. McClam’s

arrest and release on May 31, 2017, and his second arrest on August 30, 2017. In response to a

question about what, if anything, the investigators learned between those two dates to justify Mr.

McClam’s second arrest, Agent McGrath testified at the suppression hearing that “we were able

to look at the toll records and different information, but the substance of what you’re getting at,

there wasn’t a lot of information we learned.” See Tr. at 44-45. Agent McGrath further

“clarified” this statement as follows: “I believe your question previously was what investigative

steps had we done after the initial arrest. My team and I did look at additional toll records to

include Mr. Leal’s phone number. I would not say that it contributed more facts based on what

we had uncovered and had done on May 31.” Tr. at 48.

   III.     RULE 404(b) REQUIRES EXCLUSION OF EVIDENCE AS TO (1) PRIOR
            CONVICTION, (2) WIRETAP-RELATED CONDUCT, (3) DOG ALERT, AND
            (4) PURPORTED TRAP COMPARTMENT

            A. Applicable Law

               Rule 404(b) provides that the Government “may” admit evidence of prior

uncharged conduct (or allegations of prior bad acts) as offers of “proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.” Fed. R. Evid.

404(b). As 404(b) makes clear, however, “[e]vidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in conformity therewith.”

               The “inclusionary approach” generally taken in our Circuit towards Rule 404(b)

evidence is not so broad as to swallow this prohibition whole. Such evidence may only be




                                                  7
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 8 of 29




admitted (i) “as long as the evidence is not offered to prove propensity,” and (ii) if it is neither

trumped by the balancing provisions of Federal Rules of Evidence 402 and 403—in other

words, if the evidence is relevant and not more prejudicial than it is probative of the purpose for

which it was offered. See U.S. v. Levy, 731 F.2d 997, 1002 (2d Cir. 1984) (reversing the trial

court for failure to “balance the probative value of the evidence against its prejudicial impact to

determine if the evidence is excludable,” and for failing to provide a limiting instruction).

Accord U.S. v. Curley, 639 F.3d 50, 56 (2d Cir. 2011) (“Even under this [inclusionary]

approach, however, district courts should not presume that such evidence is relevant or

admissible.”); U.S. v. McCallum, 584 F.3d 471, 475 (2d Cir. 2009) (“Yet this inclusionary

approach does not invite the government ‘to offer, carte blanche, any prior act of the defendant

in the same category of crime.’’) (citing U.S. v. Garcia, 291 F.3d 127, 137 (2d Cir. 2002)).

               To guard against over-inclusiveness with respect to Rule 404(b) evidence, the

Supreme Court instructs trial courts to consider whether: (i) the prior acts evidence is “offered

for a proper purpose;” (ii) the evidence is relevant to an issue in dispute, pursuant to Federal

Rules of Evidence 402 and 104(b); (iii) the probative value “is substantially outweighed by its

potential for unfair prejudice” pursuant to Rule 403; and (iv) an appropriate limiting instruction

can be crafted, pursuant to Rule of Evidence 105. Huddleston v. U.S., 485 U.S. 681, 691-692

(1988). See also U.S. v. Frederick, 702 F.Supp.2d 32, 39 (E.D.N.Y. 2009) (observing that

district courts “must be attentive to the potential for ‘undermin[ing] the fairness of the trial’

with ‘classic, and powerful, evidence of propensity,’” (citations omitted), and applying

Huddleston factors to deny the government’s Rule 404(b) motion without prejudice to renew

should prior act evidence become relevant to a disputed issue at trial).




                                                   8
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 9 of 29




           B. Analysis

               As discussed, the Government’s case against Mr. McClam depends largely on

his presence at a truck stop while his co-defendant got a bag from the CS. There is no direct

evidence that Mr. McClam knew about a drug conspiracy and certainly no direct evidence that

he knowingly joined it. The Government’s case against Mr. McClam is based on circumstantial

evidence from which it hopes that a jury will jump to conclude that Mr. McClam knew about

and joined the conspiracy between Mr. Leal and the CS.

               In the context of such a circumstantial case, the Government will seek to cover

for the lack of direct evidence by trying to admit pure “propensity evidence in sheep’s clothing”

that is highly prejudicial, and not relevant to or adequately probative of the elements that the

Government must prove at trial. See McCallum, 584 F.3d at 477 (finding that the trial court

abused discretion by admitting evidence of two prior narcotics convictions—offered “ostensibly

to establish [the defendant’s] intent to deal drugs and his knowledge of drug dealing”—with

insufficient regard for “the unfair prejudice that surely would result from their admission”).

There is an untenable risk in this case that admitting the proposed 404(b) evidence may result in

the jury using an improper basis to convict Mr. McClam of the charged crime, even though the

Government cannot make out its burden of proof at trial.

                       i.      There Is No Proper Purpose

               First, none of the evidence as to the (i) prior conviction; (ii) wiretap-related

conduct; (iii) dog alert; and (iv) alleged trap compartment is offered for a “proper purpose,” or

for any clearly specified purpose at all.

               Instead, as to the March 5, 2019 conviction and the July 2018 through February

2019 wiretap conduct the Government merely asserts, in baldly conclusory fashion, that the




                                                  9
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 10 of 29




evidence is “direct evidence of the charged conspiracy,” and that it is also offered for every

possible purpose under the Rule 404(b) sun. See Exhibit A (Government notice arguing, in

addition to direct evidence, that the prior offenses are admissible as “proof of the defendant’s

motive, opportunity, intent, preparation, plan, knowledge, identity, and/or absence of mistake or

accident with respect to the charges in the above-referenced case”).

               As a threshold matter, there is no basis for concluding, as the Government posits,

that either the March 5, 2019 conviction or the July 2018 through February 2019 wiretap

conduct constitute “direct evidence of the charged conspiracy.” The conduct underlying the

March 5, 2019 conviction did not turn on any conspiracy, or even involve a co-defendant—it

involved drugs, firearms, and cash found in a Freeport, New York stash house by emergency

responders to a fire. The co-defendants involved in the July 2018 through February 2019

wiretap conduct had no affiliation with Mr. McClam’s co-defendant in this case. These prior

acts are not inextricably linked to the charged conduct but plainly “occurred at different

locations, at different times and with different people.” Levy, 731 F.2d at 1003 (“The argument

that an act with these distinctions from the charged offense is not ‘other’ for the purposes of

Rule 404(b) is not persuasive.”). As such, “direct evidence” is plainly an improper basis for

admission of the prior act evidence at issue in this case.

               With respect to permissible Rule 404(b) purposes, the Government’s notice does

not at all specify the reason(s) it seeks to admit evidence of Mr. McClam’s March 5, 2019

conviction, or the July 2018 through February 2019 wiretap conduct. Yet, Rule 404(b) evidence

“should be aimed at a specifically identified issue.” U.S. v. Figueroa, 618 F.2d 934, 939–40 (2d

Cir.1980) (“This enables the trial judge to determine whether the issue sought to be proved by

the evidence is really in dispute and, if so, to assess the probative worth of this evidence on this




                                                 10
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 11 of 29




issue against its prejudicial effect.”). There is, accordingly, no meaningful way to assess

whether the prior narcotics related activity which the Government now proposes to admit into

evidence at trial might be “proper.” Cf. U.S. v. O’Connor, 580 F.2d 38, 40 (2d Cir. 1993) (“The

Government, [the Second Circuit has] emphasized, must do more than disclaim an intention of

proving that the defendant is a bad man”); Levy, 731 F.2d at 1002 (“The government, however,

must explain in detail the purposes for which the evidence is sought to be admitted.”).

               Because no specified purpose is tantamount to an improper purpose, the prior

acts evidence at issue in this case may not be admitted.

               The Government has not offered any Rule 404(b) notice as to the dog, or the

alleged trap compartment. More recently the Government has obliquely averred that both are

“among other things” relevant to Mr. McClam’s intent and knowledge. And yet, as is discussed

further infra there is no factual nexus linking either the alleged narcotics odor signaled by the

dog, or the purported trap compartment to this case. In fact, no drugs were actually found in the

vehicle (only the Government’s sham narcotics), and there is no evidence indicating that the

alleged trap compartment was used or even could have been used to store the suitcase

containing 19 bricks of sham narcotics. Accordingly, at best, any narcotics odor and the alleged

trap compartment likewise constitute prior act evidence—evidence that the vehicle was, at some

point in the past, used to transport actual narcotics—and Rule 404(b) notice is required.

                       ii.     The Prior Acts Are Irrelevant

               Consistent with the requirements of Huddleston, this Circuit has made clear that

it is necessary but not sufficient to have a proper purpose: “[t]he government must [also]

identify a similarity or connection between the two acts that makes the prior act relevant to

establishing” the specified, proper purpose. Garcia, 291 F.3d at 137-138 (2d Cir. 2002); Curley,




                                                 11
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 12 of 29




639 F.3d at 57 (2d Cir. 2011) (“To satisfy the relevance inquiry, the [Rule 404(b)] evidence

must be sufficiently similar to the conduct at issue to permit the jury reasonably to draw from

that act the [specified Rule 404(b) purpose, e.g., motive] inference advocated by the proponent

of the evidence.”). See also O’Connor, 580 F.2d at 40 (“[T]he prosecutor must show that the

evidence is relevant, and there is no presumption that it is[.]”).

               On this second Huddleston step the Government likewise falters. Indeed, the

Government’s notice in connection with Mr. McClam’s March 5, 2019 conviction and the July

2018 through February 2019 wiretap conduct makes no attempt to articulate relevance. But

even the superficial details offered by the Government as to these prior acts make plain that

neither is even tangentially relevant to any possible permissible Rule 404(b) purpose. There is

no consequential similarity or connection between these prior acts and the instant case, nor any

key link that might allow a jury to draw a permissible inference about Mr. McClam’s motive,

opportunity, intent, preparation, plan, knowledge, identity, and/or absence of mistake or

accident in this case.

               Regarding this point, the Second Circuit’s decision in U.S. v. Garcia, 291 F.3d

127 (2d Cir. 2002) is instructive. In Garcia, the panel concluded unanimously that the trial court

abused discretion when it admitted evidence of a prior drug transaction to show knowledge of

coded language that was used in the charged transaction, notwithstanding that the Government

“made no attempt to link the transaction on that basis.” Id. at 138. As the panel emphasized,

“[w]ithout a connection between the two acts, the prior act is not relevant or probative and is

inadmissible.” Id. at 138.

               Importantly, in Garcia, the panel noted that the only similarity between the prior

act evidence at issue there and the charged drug transaction was “that both involved cocaine.”




                                                  12
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 13 of 29




Id. Not even that much is so here. While the instant case involves cocaine, Mr. McClam’s

March 5, 2019 conviction involved heroin, fentanyl, marijuana, firearms, and cash; the July

2018 through February 2019 wiretap conduct culminated in the seizure of heroin, fentanyl and

marijuana. Accord U.S. v. Robinson, No. 17-CR-249, 2017 WL 4466616 *3 (S.D.N.Y. Oct. 5,

2017) (rejecting as irrelevant four prior crack convictions pursuant to a Rule 404(b) analysis,

notwithstanding that underlying charges also involved crack because other similarities advanced

by the government—including that certain of the prior acts also “involved cash and a late hour,”

“involved the presence of others,” and/or likewise occurred in the Bronx—were “too trifling to

be revealing” of any issue in dispute).

               U.S. v. Gordon, 987 F.2d 902 (2d Cir. 1993) further compels the conclusion that

the requisite relevance for purposes of a Rule 404(b) analysis does not exist in this case. In

Gordon, the Second Circuit concluded that it was error to admit evidence as to an offense

committed 16 months prior to the charged conduct because, while the defendant admitted that

he had intended to pick up the government’s cooperator from John F. Kennedy Airport, he

denied knowing that the cooperator was importing narcotics. Id. at 909. “Though there was

other evidence to contradict that claim,” the Circuit vacated the conviction because the prior act

evidence, “itself did virtually nothing to prove that [the defendant] knew [the cooperator] was

importing narcotics,” and the government’s case was not otherwise overwhelming. Id.

               To the extent Gordon is distinguishable here, as in Garcia, the distinction serves

only to underscore Mr. McClam’s point regarding the dissimilarities between the March 5, 2019

conviction and the July 2018 through February 2019 wiretap conduct, and his alleged conduct

in this case: the prior act evidence and charged conduct in Gordon at least all involved the

same type of drug (cocaine). Even that much similarity, inadequate as it was in Gordon, is




                                                 13
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 14 of 29




absent here.

                Gordon otherwise closely parallels this case. For example, as in Gordon, the

Defense in this case does not intend to contest that Mr. McClam and Leal knew each other or

that he was present when Leal attempted to engage in narcotics trafficking activity at a New

Jersey truck stop. The Defense intends to contest: (1) that Mr. McClam knew Leal was

attempting to traffic in narcotics and (2) that Mr. McClam conspired with Leal to do so.2

Because the prior act evidence on which the Government seeks to rely at trial—all of which

ultimately involved drugs seized from New York properties allegedly owned by Mr. McClam—

does “virtually nothing” to prove Mr. McClam knew about Mr. Leal’s New Jersey truck stop

intentions, it would likewise be error to admit that evidence here. Moreover, because the

Government’s case here is likewise not overwhelming, there would be no way to have

confidence that “the jury’s judgment was not substantially swayed” by such error. Id.

(explaining why vacatur was warranted) (internal quotations and citation omitted); see also id.

at 910 (Pollack, J., concurring) (cautioning against the dissent’s “suggestion that conformity

with Rule 404(b)’s similarity standard does not need to be scrupulously respected in cases

involving narcotics,” because such a “double standard” would foster precisely the sort of

propensity inferences that Rule 404(b) is designed to avoid).

                Nor do any links exist between either the alleged narcotics odor or the presence

of a trap compartment in the VW Touareg which might allow a jury to draw a permissible

inference about Mr. McClam’s motive, opportunity, intent, preparation, plan, knowledge,



2
        Nor does Mr. McClam intend to claim that he has never before had a motive, opportunity, intent,
preparation, plan, or adequate knowledge to engage in narcotics trafficking activity. U.S. v. Ortiz, 857
F.2d 900, 903-904 (“[A] defendant may completely forestall the admission of other act evidence […] by
‘express[ing] a decision not to dispute that issue[.]’” (citing U.S. v. Figueroa, 618 F.2d 934, 942 (2d
Cir.1980)).


                                                   14
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 15 of 29




identity, and/or absence of mistake or accident in relation to the May 31, 2017 transaction, or

the charged narcotics conspiracy.

               Even assuming the VW Touareg was used as an instrumentality of some sort of

narcotics transport at some point prior, there is simply no link to the conduct charged here.

While evidence of contemporaneous drug activity is often admitted in connection with a drug

conspiracy charge, nothing ties the alleged narcotics odor or trap compartment here to the

events of May 31, 2017, or the charged criminal conspiracy—or even to Mr. McClam,

specifically. There will be no testimony, for example, that the Touareg in question was

surveilled in other drug transactions relevant to the charged conspiracy, or otherwise discussed

in the wiretapped conversations relevant to the conspiracy. Accordingly, this evidence “is

insufficient for a jury to reasonably conclude that [Mr. McClam] engaged in the alleged other

crimes, wrongs, or acts.” See U.S. v. Daniels, 2009 WL 1565873, *4 (E.D.La. 2009) (excluding

evidence of a dog alert to the presence of narcotics on $18,000 in currency found in a vehicle

during a traffic stop where the defendant was charged as a felon in possession, after also

observing that “[t]he government has not supplemented the alert with the results of a laboratory

test, nor has it supplied any information relating to the accuracy of dog alerts generally.”)

                       iii.    The Prejudice Would Devastate Mr. McClam’s Defense

               With respect to the third Huddleston factor, the Government’s notice again falls

flat. The Government makes zero effort to explain how probativeness here might “significantly

outweigh” prejudice. Yet “[t]he Second Circuit has instructed that the third Huddleston prong

demands a ‘particularly searching, conscientious scrutiny’ in the context of prior crimes

evidence because such evidence poses a particularly severe risk of unfair prejudice.” Frederick,

702 F.Supp.2d at 39 (citing McCallum, 584 F.3d at 476).




                                                 15
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 16 of 29




               As discussed with respect to the March 5, 2019 conviction or the July 2018

through February wiretap related conduct, the Government failed to specify which permissible

Rule 404(b) purpose these prior acts are probative of—according to the Government, the

answer is literally everything. There is therefore no way to actually assess whether purported

probativeness “substantially outweigh[s]” the risk of unfair prejudice. Huddleston, 485 U.S. at

691. As discussed supra, however, the dissimilarities between these prior acts and this case

necessarily renders any possible probative value, at best, marginal. U.S. v. Jadusingh, No. 18-

CR-257, 2020 WL 207950, *4 (E.D.N.Y. Jan. 14, 2020) (“[T]he contrast between Ms.

Jadusingh’s prior attempt [to export narcotics] and the instant action renders her prior attempt to

be of only limited probative value in this action.”).

               At the same time, unquestionably, evidence of Mr. McClam’s involvement in

high volume heroin, fentanyl, and marijuana distribution; cash stash; and prior possession of

firearms would be devastatingly prejudicial—in several different ways.

               First, the admission of such evidence would leave Defense counsel to make a

Hobson’s choice between trying to mitigate the risk of juror confusion by providing jurors with

the context that crucially distinguishes those cases from this one, and trying to not further

aggravate prejudice to Mr. McClam. See Levy, 731 F.2d at 1004 (discussing the risks of

prejudice attendant to evidence that might be related to the charged conduct but which occurred

“at different times, different places, and with different people,” including that, “the defendant

would necessarily have to defend against crimes or acts not named in the indictment or not

arising from the same transactions giving rise to the crimes named in the indictment,” and that

“[t]he jury might base its decision, not on the defendant’s guilt of the charged crime, but on the

defendant’s tendency to commit crime); see also U.S. v. Crumble, No. 18-CR-32, 2018 WL




                                                 16
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 17 of 29




2016852, *2 (E.D.N.Y. 2018) (“[A]ny evidence that merely tends to establish that [a defendant]

is a drug dealer raises the possibility that the jury will take it as propensity evidence.”).

                In addition, because these prior acts involve a conviction, they are “far more

likely to be received as potent evidence of propensity than other prior bad acts routinely offered

under Rule 404(b) because they bear the imprimatur of the judicial system and indicia of

official reliability.” McCallum, 584 F.3d at 476; id. at 475 (evidence of a prior conviction

“easily lends itself to generalized reasoning about a defendant’s criminal propensity and thereby

undermines the presumption of innocence.”).

                Worse yet, the conviction is not yet final. Currently a motion to set aside the

March 5, 2019 verdict pends before the Nassau County Criminal Term. That motion is based on

compelling challenges to the constitutionality of precisely the same wiretap related evidence

that the Government now seeks to use here. See Affirmation in Support of Motion to Set Aside

Verdict Pursuant to CPL § 330.30(1) (attached hereto as Exhibit C). In light of the state court

procedural posture, the admission of any such evidence additionally prejudices Mr. McClam to

the extent it would require the Court to expand pretrial proceedings so as to include a mini-

suppression hearing on the satellite issues of (i) the constitutionality of the state wiretap, and (ii)

the excludability of evidence which flowed from the wiretap (including evidence obtained as a

result of search warrants granted on the basis of the wiretap); or otherwise requires a mini-trial

on the reliability of the conviction.3 See, e.g., Fitzpatrick v. Am. Int'l Grp., Inc., No. 10-CV-142,

2013 WL 5912236, *3 (S.D.N.Y. Nov. 2, 2013) (declining to take on “mini-trials on satellite

issues” as the admission of proffered Rule 404(b) evidence would have required); U.S. v.



3
        Any such mini-suppression hearing would be particularly problematic from a comity perspective,
since the state court has not yet ruled on these pending constitutionality questions.



                                                  17
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 18 of 29




Gardell, No. 00-CR-632, 2001 WL 1135948, *6 (S.D.N.Y. Sept. 25, 2001) (excluding proposed

Rule 404(b) evidence where it would “likely assume disproportionate significance at trial,”

require a “mini-trial” and “engender confusion among the issues”).

               Finally, the prejudice to Mr. McClam would be further aggravated because the

offenses involved are unquestionably more sensational and disturbing than the conduct alleged

here—they involved high volumes of especially dangerous, stigmatizing narcotics which have

been all over the news in recent years (heroin and fentanyl). See, e.g., Emma E. McGinty, et. al.,

Stigmatizing Language in News Media Coverage of the Opioid Epidemic: Implications for

Public Health, Preventative Medicine, Vol. 124 (July 2019) at 110, 114; Seth Clark, et. al.,

Keeping the Fentanyl Narrative Accurate, Rhode Island Medical Journal, Vol. 102:9 (Nov.

2019) at 11-12 (discussing “extensive media coverage of the United States (U.S.) opioid

epidemic” and speculating that such coverage has left laypersons “unduly concerned” about the

risks of illicit fentanyl). See also U.S. v. Roldan-Zapata, 916 F.2d 795, 804 (2d Cir. 1990) (the

prejudicial effect of Rule 404(b) evidence is reduced when it does “not involve conduct any

more sensational or disturbing than the crimes with which [the defendant] was charged”)

(emphasis added).

               Given the limited probative value; the waste of judicial economy and risk of

inconsistent rulings that would result from litigating the constitutionality of wiretap related

evidence; as well as the considerable dangers of jury prejudice and confusion, evidence related

to the March 2019 conviction and the July 2018 through February 2018 wiretap related conduct

that the Government now seeks to admit in this case should be excluded pursuant to Rule

404(b) (and pursuant to Rule 403).

               The alleged dog alert for narcotics odor and trap compartment do not involve




                                                 18
         Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 19 of 29




prior convictions, or necessarily relate to offenses more sensational than the conduct alleged

here. However, as is discussed further infra, given the lack of probative value of this evidence,

there is a powerfully prejudicial risk that jurors will infer that—merely because Mr. McClam

was a passenger in a vehicle presumably used to transport narcotics at some point before his

arrest—Mr. McClam has some greater propensity for participating in narcotics conspiracy.

                       iv.     Instructions to the Jury Cannot Cure Prejudice

               As to the final Huddleston factor, Mr. McClam respectfully submits that there is

no limiting instruction which would cure the prejudice that would result from the admission at

trial in this case of evidence as to (i) his March 5, 2019 conviction; (ii) the July 2018 through

February wiretap conduct; (iii) the dog alert for narcotics odor; or (iv) the alleged trap

compartment. Nor is there any instruction which might otherwise mitigate the high risk of jurors

improperly using any such evidence. Krulewitch v. U.S., 336 U.S. 440, 453 (1949) (Jackson, J.,

concurring) (“The naive assumption that prejudicial effects can be overcome by instructions to

the jury, […] all practicing lawyers know to be unmitigated fiction.” (internal quotations and

citations omitted)).

   IV.     DAUBERT, RULE 702, AND RULE 403 FURTHER REQUIRE EXCLUSION
           OF PROFFERED DOG HANDLER EXPERT TESTIMONY

           A. Applicable Law

               Purportedly expert testimony may not be accepted by a trial court for jury

submission in the absence of rigorous vetting for reliability as well as relevance. See Daubert v.

Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 597 (1993) (instructing that district courts

must determine that expert testimony “both rests on a reliable foundation and is relevant to the

task at hand”). See also Kumho Tire Co. v. Carmichael, 526 U.S. 137, 148 (1999) (describing the

inquiry into both reliability and relevance as a “gatekeeping obligation”).



                                                 19
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 20 of 29




                To assess reliability, courts consider whether the proffered evidence can be

scientifically validated; whether there has been peer review and publication regarding the

theory or technique at issue; error rates; and general acceptance in the relevant scientific

community. Daubert, 509 U.S. at 593 (clarifying that while there is “no definitive check list or

test” for sussing out the reliability of proffered expert testimony, these general considerations

are appropriate).

                Consistent with this guidance, Rule 702 provides that expert testimony is

admissible only:

                         if (1) the testimony is based upon sufficient facts or data, (2)
                         the testimony is the product of reliable principles and
                         methods, and (3) the witness has applied the principles and
                         methods to the facts of the case.

Fed.R.Evid. 702.

                The Supreme Court has acknowledged the tremendous difficulties of

scientifically validating the field performance of drug sniffing dogs, or otherwise assessing

error rates or reliability:

                         Errors may abound in [field performance] records. If a dog on
                         patrol fails to alert to a car containing drugs, the mistake
                         usually will go undetected because the officer will not initiate a
                         search. Field data thus may not capture a dog’s false
                         negatives. Conversely (and more relevant here), if alerts to a
                         car in which the officer finds no narcotics, the dog may not
                         have made a mistake at all. The dog may have detected
                         substances that were too well hidden or present in quantities
                         too small for the officer to locate. Or the dog may have
                         smelled the residual odor of drugs previously in the vehicle or
                         on the driver’s person. Field data thus may markedly overstate
                         a dog’s real false positives.

See Florida v. Harris, 568 U.S. 237, 245–46 (2013). Given, specifically, the far lower

“common sense standard of probable cause” the Court has allowed that certification and




                                                   20
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 21 of 29




training program records may provide sufficient grounds for trusting a dog’s alert for purposes

of establishing probable cause. Id.at 246. Still—even in the more flexible probable cause

context—the Court emphasizes that “circumstances surrounding a particular alert may

undermine the case” for trusting a particular dog. Id. at 247 (offering as an example scenarios

wherein reliability for probable cause purposes may be undermined, including, “if, say, the

officer cued the dog (consciously or not), or if the team was working under unfamiliar

conditions”).

                Where dog sniff evidence has been admitted for the high stakes purpose of helping

jurors determine a material fact in issue beyond a reasonable doubt, the Second Circuit has

stressed the importance of corroborating evidence. Over twenty years ago, in the arson

context—wherein the Government proposed to offer the testimony of an accelerant detection

dog handler—the Second Circuit acknowledged studies and industry guidelines that put the

reliability of canine accelerant detection starkly into question, but found admission was not an

abuse of discretion because “there was substantial additional evidence offered at trial

demonstrating that an accelerant was used by the defendant to start the fire.” United States v.

Marji, 158 F.3d 60, 63 (2d Cir. 1998) (observing that sources calling into question the reliability

of canine accelerant detection “suggest that special weight should not be assigned to dog-sniff

evidence in the absence of any corroborating evidence”).4 See also U.S. v. Hildenbrandt, 207


4
         As to this point it must be noted that, since Marji, the “science” of canine accelerant detection
has been soundly debunked and linked to a disturbing number of wrongful conviction cases. See, e.g.,
Caitlin Plummer & Imran Syed, Shifted Science and Post Conviction Relief, 8 Stan. J. Civil Rights and
Civil Liberties 256, 262 (“[F]alsehoods […] perpetrated by pseudo-scientists testifying as experts in
countless arson cases […] likely led to the conviction of hundreds of innocent people.”); Paul C.
Giannelli, Junk Science and the Execution of an Innocent Man, 7 N.Y.U. J. Law & Liberty 221 (2013)
(discussing the wrongful execution of Cameron Todd Willingham); Paul Bieber, Anatomy of a
Wrongful Arson Conviction: Sentinel Event Analysis in Fire Investigation, available at
https://www.researchgate.net/publication/270284259_ANATOMY_OF_A_WRONGFUL_ARS
ON_CONVICTION_SENTINEL_EVENT_ANALYSIS_IN_FIRE_INVESTIGATION (paper


                                                     21
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 22 of 29




Fed. App’x. 50, 52 (2d Cir. 2006) (finding no abuse of discretion where dog’s alert for accelerant

“was also substantiated by other evidence”); U.S. v. Graham, No. 08-CR-6259L, 2011 WL

1457131, *16 (W.D.N.Y. Apr. 8,2011) (in a gun, or nitrate odor, detection case, admitting expert

testimony of handler where dogs at issue had been properly certified, trained, and maintained,

and where the court found ample corroboration for the presence of a firearm in the car,

including inter alia that the car fit the description of the vehicle used in multiple local armed

robberies and that a gun was ultimately recovered from the driveway where the defendant was

apprehended). Accord U.S. v. Myers, No. 10-CR-00039, 2010 WL 2723196 (S.D.W.Va. 2010)

(excluding canine handler testimony as to accelerant detection where the government failed to

provide sufficient “evidence regarding the general acceptance, standard, or testing of canine

searches” and given the lack of corroborating forensic testing, which “did not support the

findings of the canine search”).

                Pursuant to Rule 403, “the court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed.R.Evid. 403.

                Rule 403 scrutiny is uniquely important in the context of proposed expert

testimony, given the undue weight that jurors may accord such evidence. See Daubert, 509 U.S.

at 595 (quoting Judge Weinstein, then District Court Judge for the Eastern District of New York

for the proposition that, “[b]ecause of this risk, the judge in weighing possible prejudice against

probative force under Rule 403 […] exercises more control over experts than over lay


originally presented at the 2014 International Symposium on Fire Investigation, Science and
Technology, finding that in two-thirds of the thirty arson exonerations studied, the original convictions
were based on untested and unreliable forensic methods).



                                                    22
           Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 23 of 29




witnesses”) (internal quotation marks and citation omitted).

               B. Analysis

                           i.     Daubert and Rule 702

                     As a general matter, as a Massachusetts survey of the role of forensic sciences

    at trial has put it:

                           Both canines and canine handlers should be approached with
                           skepticism—many handlers will present themselves as
                           experts, but, neither handler nor dog should be considered an
                           expert in any sniff context. […] The heavy reliance on the
                           trainer’s interpretation, and the reliability of the dog, place
                           canine sniff testimony well outside the realm of experts.

                   Nancy T. Bennett and Anne Goldbach, Forensic Science and Expert Testimony,

Massachusetts Criminal Practice, Chapter 12, at 58 (2011), available at

https://www.suffolk.edu/law/faculty-research/faculty/faculty-forms-and-

resources/massachusetts-criminal-practice (further comparing canine alerts to polygraph tests,

and discussing how handler bias can give rise to conscious or subconscious cuing).5

                   Indeed, with respect to considering the reliability of the dog alert testimony at

issue here, interview notes produced pursuant to the Government’s 18 U.S.C. § 3500

obligations indicate that Officer Aresta would likely concede that he does not test or otherwise

validate the reliability of his dog’s field performance. See Exhibit D (notes indicating that

Officer Aresta represented he “can’t” track field performance “b/c unlike training, [he] doesn’t

know whether something was there previously”). But see U.S. v. Bentley, 795 F.3d 630 (7th Cir.

2015) (declining, in the context of a probable cause challenge, to find abuse of discretion in the




5
         The undersigned notes that, while Mr. McClam strongly opposes the admission of any dog sniff
testimony for the reliability, relevance, and prejudice reasons discussed herein, any such evidence may be
treated as lay person opinion testimony at best. See Fed. R. Evid. 701.


                                                    23
       Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 24 of 29




trial court’s decision not to suppress drugs found as a result of a dog alert even where the dog

had an exceptionally high (93%) field alert rate, and a low field accuracy rate (59.5%), and

warning: “We hope and trust that the criminal justice establishment will work to improve the

quality of training and reliability of the animals they use, and we caution that failure to do so

can lead to a suppression of evidence.”).

               While the discovery produced to date substantiates that Officer Aresta and Cedo

were annually recertified, no records have been produced as yet with respect to the dog’s

scoring and maintenance training. As the Scientific Working Group on Dog and Orthogonal

Detector Guidelines (“SWGDOG”) provides, “written documentation of the dog’s ongoing

training is an important element in establishing the dog’s reliability.” See Kenneth Furton, et.

al., The Scientific Working Group on Dog and Orthogonal Detector Guidelines (SWGDOG), at

Appendix 6.2, available at https://www.ncjrs.gov/pdffiles1/nij/grants/231952.pdf; see also id.at

Appendix 11.3.6 (instructing that canine-handler teams “shall spend a minimum of 4 hours per

week” in ongoing training).

               In any event, while a handler and her dog’s certification, training, and

maintenance may provide adequate grounds for trusting a canine’s field alert in the probable

cause context, Daubert and Rule 702 unquestionably call for more. Under the rigorous inquiry

required of proposed expert testimony, the proffered testimony of Officer Aresta is not

admissible.

               As current scientific literature documents with respect to dog sniff field

performance: “accurate detection appears to be dependent on drug type, and various biological,

environmental, behavioral, and physiological factors.” Jay M. Poupko, et al., Drug

Contamination of U.S. Paper Currency and Forensic Relevance of Canine Alert to Paper



                                                 24
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 25 of 29




Currency, 63 J. Forensic Sci. 1340, 1342 (2018) (discussing, inter alia, how significantly lower

false alert rates have been observed with respect to marijuana detection as compared to

detection for amphetamines, cocaine, or heroin; how dogs are generally “more accurate alerting

outdoors than around and inside automobiles”; and how handler beliefs as to the presence of a

drug odor can result in false alerts); see also id. at 1345 (discussing the absence of properly

controlled studies in realistic field environments using large numbers of canine-handler teams

and concluding that, given the considerable variables impacting reliability, canine alerts with

respect to paper currency should only be considered “a preliminary positive field test” and

should be followed up with confirmatory laboratory testing); Lisa Lit, et al., Perceived

Infallibility of Detection Dog Evidence: Implications for Juror Decision Making, Criminal

Justice Studies, at 3, available at

https://www.researchgate.net/publication/330647785_Perceived_infallibility_of_detection_dog

_evidence_implications_for_juror_decision-making (observing that dog detection warrants

further empirical research “because prior studies have demonstrated that the issuance of a dog

detection alert, as well as the subsequent human interpretation of detection dog activity, is

ultimately affected by a range of cognitive and behavioral factors such as handler stress […],

handler bias […], training methods […], and context […].”) (citations omitted).

                Importantly, such variables are squarely of concern here. Cedo’s alert was, for

example, in and around a vehicle, and offered under targeted drug bust circumstances, after the

passengers of the vehicle were arrested—making error and the handler’s cognitive bias more

likely. Further, notes produced by the Government indicate that Officer Aresta will, “if [his] dog

is having trouble,” proceed to point to particular areas for the dog to sniff, instead of allowing

the dog to be free to sniff on his own, see Exhibit D—a practice which may give rise to cuing.




                                                  25
        Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 26 of 29




See, e.g., Lisa Lit, et al., Handler Beliefs Affect Scent Detection Dog Outcomes, 14 Animal

Cognition 387, 388 (2011) (noting that “[d]ogs can further distinguish the focus of human

attention, using other visual cues such as pointing, gazing, head nodding in the direction of a

target, glancing at a target and head turns toward a target affect selection of a target object by a

dog.”) (citations omitted).

               Handler bias requires intensely rigorous scrutiny under such conditions. This is so

not only because dog handlers may in the first instance “cue” a dog to give a particular signal—

subconsciously or not. But also because “[n]either court nor jury can have any means of knowing

why the dog does this thing or another,” without the handler’s interpretation. See People v. Cruz,

643 N.E.2d 636, 662 (Ill. 1994) (rejecting evidence of human scent detection by dogs, and

observing that the “conclusions of the bloodhound are generally too unreliable to be accepted as

evidence in either civil or criminal cases”) (internal quotations and citations omitted).

               On this point, a 2011 study substantiating the impact of handler beliefs as to the

presence or absence of a target scent on error rates bears elaboration. Dog handlers were misled

by researchers to believe that several target locations contained drugs or explosive scent markers

when, in fact, none did. See Lisa Lit et al., 14 Animal Cognition at 390. While all dogs used in

the study (18) were well trained and certified, they made a whopping total of 225 false alerts

throughout the study (only 15% of the 144 search runs made by these dogs were completed

without a false alert). The combined efforts of these dogs were less accurate than a coin flip.

               The fact that there is scant corroborating evidence supporting the Government’s

theory that the VW Touareg at issue was used to transport actual drugs should give the Court

further cause for concern. Not only is it the case that no drugs were recovered, but no

confirmatory laboratory testing was conducted for drug residue. Nor does the car fit a




                                                 26
           Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 27 of 29




description of any vehicle known to have been used in the course of the charged conspiracy, or

to have been discussed on the numerous audio recordings over the years-long course of

surveillance.

                The lack of corroboration is particularly meaningful given the unreliability of the

Government’s proffered dog sniff evidence. Even if we accept that Cedo correctly alerted to the

odor of narcotics—and, as discussed supra, there are woefully insufficient reasons to do so

here—it may well be that non-contraband item(s) explain the alert. See, e.g., U.S. v. Funds in

the Amount of $100,120.00, 730 F.3d 711 (2013) (discussing the ways in which paper currency

can be innocently contaminated by narcotics, and observing that, “the probative value of dog

sniffs is, at most, minimal”) (citation and internal quotation omitted); Horton v. Goose Greek

Indep. Sch. Dist., 690 F.2d 470 (5th Cir. 1982) (where detection dogs alerted to two students,

but upon a full search of their belongings the only item discovered was a bottle of perfume that

likely contained methyl benzoate, a by-product of cocaine).

                Nor has the Government adequately established relevance, as Daubert and its

progeny require. Even assuming the VW Touareg was used in the past to transport contraband,

there is no foundation establishing that the contraband was cocaine—the object of the

conspiracy here—as opposed to marijuana (to which Cedo is also trained to alert). Moreover,

even if we could have certainty that it was cocaine, the Government has not linked custody and

control over the car to Mr. McClam (as discussed, a passenger in the vehicle at the time of his

arrest).

                Under these particular circumstances, Daubert and Rule 702 counsel that the

lack of reliability and relevance require exclusion of the Government’s proffered expert dog

handler testimony.




                                                 27
         Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 28 of 29




                       ii.       Rule 403

               “Jurors have faith in the ‘mythic infallibility of the dog’ and believe in the

accuracy of dog performance despite scientific evidence to the contrary.” Lisa Lit, et al.,

Perceived Infallibility of Detection Dog Evidence: Implications for Juror Decision-Making,

Criminal Justice Studies at 2.

               The risks of prejudice to Mr. McClam by the admission of Officer Aresta’s

proffered expert testimony are intolerably high. No jury instruction can mitigate the risk that

jurors will conclude that, because Mr. McClam was a passenger in a vehicle they know (with

quite likely misplaced scientific confidence) was once used to transport drugs, then he must

have knowingly associated with or participated in the conspiracy which gave rise to the May

31, 2020 sham drug transaction when he joined his co-defendants in the car as a fellow

passenger. Nor are these risks counterbalanced by compelling corroboration or high probative

value for any material fact in dispute.

               Because the potential prejudicial effect so vastly outweighs any probative value,

Fed. R. Evid. 403 provides an independent and adequate basis for excluding the admission of

the proposed expert testimony challenged here.

   V.      RESERVATION OF ADDITIONAL ISSUES

               As Mr. McClam continues to prepare for trial, the Defense will receive

additional 3500 material. The Defense’s continued review of voluminous discovery may raise

unforeseen trial issues. Accordingly, Mr. McClam respectfully reserves the right to

supplement these motions in limine.

   VI.     CONCLUSION

               For jurors to draw any inference that Mr. McClam had a particular motive,



                                                 28
         Case 1:17-cr-00596-GBD Document 133 Filed 09/08/20 Page 29 of 29




opportunity, intent, preparation, plan, knowledge, identity, and/or absence of mistake or

accident probative of the charges against him here based on evidence of his prior conviction and

associated wiretap-related conduct requires “employing the very kind of reasoning—i.e., once a

drug dealer, always a drug dealer—which 404(b) excludes.” Robinson, 2017 WL 4466616 at *4

(internal quotations and citation omitted). Evidence regarding either the alleged dog alert and

trap compartment is likewise insufficiently probative of the charged conduct to overcome the

prejudicial effects of admission.

               For the foregoing reasons, Mr. McClam respectfully submits that Rule 404(b)

and all four Huddleston factors require preclusion of the prior act evidence the Government

seeks to admit. Mr. McClam also submits, as to the dog alert and the Government’s proffered

expert dog handler testimony, specifically, that Rules 702 and 403 further require preclusion.

Dated:         New York, New York
               September 8, 2020

                                             Respectfully submitted,

                                             /s/

                                             MIEDEL & MYSLIWIEC LLP
                                             80 Broad Street, Suite 1900
                                             New York, New York 10004
                                             Telephone: (212) 616-3046

                                             Aaron Mysliwiec
                                             Counsel for Tony McClam

                                             THE LAW OFFICES OF CARINE M. WILLIAMS, PLLC
                                             29 Broadway, Suite 1412
                                             New York, New York 10006
                                             Telephone: (212) 653-8321

                                             Carine M. Williams
                                             Counsel for Tony McClam


                                                   29
